Citation Nr: 1448270	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including degenerative joint disease of the left shoulder, to include as secondary to the service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision, by the Salt Lake City, Utah, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a left shoulder disorder, including degenerative joint disease of the left shoulder, to include as secondary to his service-connected left knee disorder.  The Veteran perfected a timely appeal to that decision.  

In March 2013, the Board remanded the case to the RO in order to afford the Veteran a hearing.  On February 24, 2014, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional medical records and waived RO consideration.  38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In the current appeal, the Veteran asserts that service connection for a left shoulder disorder, including degenerative joint disease of the left shoulder, is warranted.  The Veteran maintains that he has experienced shoulder pain for a long time and that these problems are related to the multiple falls he sustained as a result of his service-connected left knee disorder.  Alternatively, the Veteran maintains that he has suffered from neck pain which is a manifestation of his shoulder disorder.  It is maintained that the Veteran suffered from neck pain throughout service and that studies claim that neck pain masks shoulder problems.  

Submitted at the hearing were two medical articles regarding the diagnosis and treatment of shoulder problems.  In one article, dated in March 2013, it was reported that "an aching shoulder may not signal a shoulder problem.  And, a sore neck may not indicate a neck problem."  The article cited a doctor who claimed that "people may come in with shoulder pain when they really have a neck problem."  The article further reported that a shoulder specialist in Cleveland Clinic's Department of Orthopaedic Surgery stated that "neck pain can mask a shoulder problem."  

The Veteran was afforded a VA examination in January 2006.  At that time, he complained of pain in the shoulders,  but mainly the left shoulder.  The Veteran stated that he could not recall any specific injury that caused shoulder pain or problem, and he never sought treatment for the left shoulder.  The Veteran indicated that he developed pain in 2003 after lying on the left shoulder; he noted severe pain in the left shoulder, he went in for evaluation and was told that he had left shoulder rotator cuff tear and severe degenerative joint disease.  The Veteran also reported that he has had several falls as a result of his unstable left knee.  

Following a physical examination, the examiner reported a diagnosis of left shoulder degenerative joint disease with reported rotator cuff injuries.  The examiner noted that he did not have the claims file or the STRs to evaluate whether the Veteran had any shoulder condition in service.  He noted that the Veteran does have evidence of osteoarthritis.  The examiner noted that the Veteran did not recall any specific fall causing the shoulder pain, which led the examiner to believe that this may have been a slowly degenerative process rather than from an acute trauma.  The examiner noted that one would normally expect a fall causing a rotator cuff tear to be of an abrupt onset with sudden weakness and severe pain right after the fall, which one would usually remember; however, in this case, the Veteran does not recall such and just noted after lying on it a lot after being laid up with the left knee that he had more pain in the shoulder and then went and sought evaluation.  The examiner further noted that, based on the information available and the history given, it is at least as likely as not that the Veteran's left shoulder problem is trauma related and post-traumatic in nature assuming that he indeed have severe rotator cuff tears.  The examiner stated that he could not attribute this to any particular incident; and, whether or not it was related to the left knee giving out would be pure speculation, and as such, he could not relate the left shoulder to the service-connected knee condition without resorting to mere speculation.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of any left shoulder disability that he may have. The claims folder must be made available to the examiner for review of the case, and a notation that this review has taken place should be made in the examination report. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to indicate whether it is at least as likely as not (i.e., probability of 50 percent or more) that any left shoulder disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent reports of left shoulder problems.

If not, the examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that any left shoulder disability has been caused or aggravated by the service-connected bilateral knee disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should provide support for the requested opinion, which includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion. The examiner should comment of the Veteran's theory of service connection-that is, that neck pain in service masked an underlying left shoulder disability.  

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices. 

2.  Thereafter, the AOJ should re-adjudicate the issue of entitlement to service connection for left shoulder disability.  If the benefit remains denied, the Veteran and his representative should be furnished an SSOC. Thereafter, the Veteran and his representative should be given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



